Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 19, 2007                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  132179                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  FARMERS INSURANCE EXCHANGE,                                                                          Robert P. Young, Jr.
           Plaintiff-Appellee,                                                                         Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 132179
                                                                    COA: 259763
                                                                    Tuscola CC: 03-021922-CK
  FARM BUREAU GENERAL INSURANCE
  COMPANY OF MICHIGAN,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the August 17, 2006
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other peremptory action. MCR
  7.302(G)(1). At oral argument, the parties shall address whether an injured motorcyclist
  may recover personal protection insurance benefits from the no-fault insurer of an owner
  of the vehicle involved in the accident but not listed in the owner’s policy, pursuant to
  MCL 500.3145(5)(a), and whether such a recovery is proper when the owner’s no-fault
  policy does not in terms afford such coverage or purports to exclude it. The parties may
  file supplemental briefs within 49 days of the date of this order, but they should avoid
  submitting a mere restatement of the arguments made in their application papers.

         The Michigan Trial Lawyers Association, Michigan Defense Trial Counsel, Inc.,
  the Insurance Institute of Michigan, and the Michigan Assigned Claims Facility
  (organized pursuant to MCL 500.3171, et seq.) are invited to file briefs amicus curiae.
  Other persons or groups interested in the determination of the issues presented in this
  case may move the Court for permission to file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 19, 2007                    _________________________________________
           p0116                                                               Clerk